 VISITING NURSE ASSN.Visiting Nurse Association,Inc., and California Nurs-es' Association,American Nurses'Association, Peti-tioner.Case 20-RC-9550January 27, 1971DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING,BROWN,AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Philip Mounger. Fol-lowing the hearing, and pursuant to Section 102.67 ofthe National Labor Relations Board Rules and Reg-ulations andStatementsof Procedure,Series 8, asamended, and by direction of the Regional Directorfor Region 20, thiscase wastransferred to the Nation-al Labor Relations Board for decision. The Employerfiled a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in thiscase, including thebrief filed herein, the Board finds:1.The Employer is a nonprofit, charitable organi-zation which provides nursing services and is incorpo-rated in the State of California. It provides services topatients who reside in Santa Clara County who havebeen discharged from hospitals, and are at home, butcontinue to require some professional treatment andattention. The Employer is assisted by the hospitalsand by doctors who indicate which patients to visitand the care needed.There are 27 members of the board of directors, apresident, vice president, secretary, and treasurer,none of whom receive compensation. There is an ex-ecutive director who is compensated and who admin-isters the Employer's affairs. Other employees includean assistantdirector,staff nurseswith nursing super-visors,a physical therapy supervisor, physical thera-pist,occupationaltherapist,part-timespeechtherapist, medical social workers, add a part-time nu-tritionist. In addition, there are 24 registered and pub-lic health nurses,approximately 40 home health aides,I1 clericals,and an administrativeassistant.As part of its operation, the Employer has five pub-lic health nursingdischargecoordinators who are as-signedto the five general hospitals in Santa ClaraCounty and who engage in discharge planning workwith the hospital staff and physicians to determinewhether patients can be referred to the Employer or155to other appropriateagencies, e.g., Cancer Society orUnited Fund. The Employer also participates in theHospital Referral Plan, a system of outpatient carebased on an order signed by a physician setting forthguidelines for the care required by a patient when athome. The order often includes notes made by thehead nurse, coordinator, or dietician. After the pa-tient 'has been visited in his home by the Employer,the referral order is answered and copies go back tothe doctor and to the hospital for the patient's records.Approximately half of the Employer's patients areacquired through the Hospital Referral Plan. The re-maining patients are referred by physicians, otheragencies, or families. The Employer treats its patientsin their own homes or apartments.Although the Employer has no policy that wouldrequire that its patients be residents of Santa ClaraCounty, most of its patients reside in that county. TheEmployer receivesfeesfrom patients based on theservices it renders the patients in their homes. If afamily can afford to pay the full cost of a visit, whichisdetermined by cost study and policy set by theboard of directors, they are billed the full fee. Howev-er,when a family cannot afford to pay for a visit, anddoes not have other insurance sources, the visitingnurse discusses the family's financial status and anadjustment of the fee is made subject to approval bythe nursing supervisor.During the year 1969 the Employer derived from itsoperations approximately $761,320.80. Of this total,$103,368 was received from United Fund; $64,025.10from patientfees;$3,385 from the California StateDepartment of Public Health; and $3,900.63 fromShort-Doyle, which is the State of California mentalhealth program. The Employer also received incomefrom several privateagenciessuch as the MultipleSclerosis Society, $1,250; and Congestive Heart Re-search Program, $2,545.25. Other income received bythe Employer included $459,250.14 from Medicare;$118,826.09 from Medi-Cal, which is partially fundedby the Federal Government; $964.25 from the Veter-ans Administration; and $1,196.52 from other Gov-ernment programs.Although the Employer does not maintain any hos-pital or nursing home facilities, it does render nursingand related health care services and falls within thegeneral category of health carefacilitiesover whichwe have indicated we would assert jurisdiction.' Ac-cordingly, as the Employergrossedover $100,000from its operations during 1969, we find that it willeffectuate the purposes of the Actto assertjurisdic-tion herein.21SeeVisitingNursesAssociationof Sacramento,187 NLRB No. 88.2University NursingHome,Inc.,168 NLRB263;DrexelHome,Inc.,182NLRB No. 151.188 NLRB No. 21 156DECISIONS OF NATIONAL: LABOR RELATIONS BOARD2. The labororganization involved claims to repre-sent certain employees of the Employer.3. A questionaffecting commerce exists concerningthe representation of employees of the Employerwithin the meaning of Sections 9(c)(l) and 2(6) and(7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act.All registerednursesand public health nurses ofthe Employer, excluding all other employees, of-fice clericals, guards and supervisors, as definedin the Act.[Direction of election 3 omitted from publica-tion.)3 In order to assure that all eligible voters mayhave the opportunity to beinformed of the issues in the exerciseof their statutoryright to vote,all partiesto the election should have access to a list of voters and their addresses whichmay be used to communicate with them.ExcehiorUnderwear Inc,156NLRB 1236;N L RB v. Wyman-Gordon Co.,394 U.S. 759. Accordingly, itis herebydirected that an election eligibility list, containing She names andaddresses of all the eligible voters,must befiled bythe Employer with theRegional Director for Region 20 within7 daysof the date of this Decisionand Direction of Election. The Regional Director shall; nahe the list availableto all parties to the election No extension of time to file this list shall begranted by the Regioast Director except in extraordinary circumstances.Failure tocomply Withthis iequiremebt shall be grounds for setting aside theelection wheneverproper objectionsare filed.